DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2021 has been entered.
 
Examiner’s Note
	The Examiner acknowledges the cancellation of claims 2 – 3 & 14 – 17, as well as the amendments of claims 4 – 5, 13, & 18 – 24.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4 – 13, & 18 – 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to all pending claims, Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitations “wherein the coincidence frequency…two-transparency glazing” in the application as filed. See MPEP 2163.04. As such, the limitation is considered new matter.
With regard to claims 1 & 4 – 12, Applicant’s support for a three-ply laminate having a lower coincidence frequency than a two-ply laminate only applies to their three-ply embodiments have a glass ply thickness of 1.4. Applicant’s working embodiments having a thickness of 1.2 did not have a lower coincidence frequency than their two-ply embodiments. Plies having a thickness of 0.7 or less were not tested. Therefore, in light of the amendments of claim 1, the subject matter of claims 1-12 where the plies have a thickness not equal to 1.4 are considered new matter.
With regard to claims 13 & 18 – 24, as seen by Applicant’s figures, Applicant’s coincidence frequency was only tested for the symmetrical laminates of 1.2 mm thick plies and 1.4 mm thickness plies. Applicant’s specification does not provide any coincidence frequency data for the asymmetrical laminates.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 13 & 18 – 24 are rejected under 35 U.S.C. 103 as obvious over Fisher et al. (US 2015/0140301 A1).
With regard to claim 13, Fisher et al. teach glazings (paragraph [0003]) comprising three glass sheets (Applicant’s “transparent plies”) and two polymer interlayers between said sheets (paragraph [0028] & Fig. 2). The glass sheets can be of varied thickness to form an asymmetric glass laminate (paragraph [0049]).


    PNG
    media_image1.png
    386
    473
    media_image1.png
    Greyscale

Fisher et al. do not explicitly teach the polymer layers to be viscoelastic material.  However, the polymer material is of the same composition as Applicant’s viscoelastic 
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Fisher et al. do not teach the coincidence frequency of the glazing laminate.
However, Fisher et al. teach three-ply asymmetrical laminates comprising glass plies of similar thickness as Applicant’s preferred thicknesses, as discussed for claims 15 – 17. Therefore, at least one embodiment of the asymmetrical glazing taught by Fisher et al. would encompass a similar coincidence frequency as claimed by Applicant.

claims 18 – 20, the polymer interlayers are formed of acoustic polyvinyl butyral (acoustic PVB), polycarbonate, ethylene vinyl acetate, or polyurethane (paragraphs [0007], [0010] – [0011], & [0021], & claim 7).
With regard to claims 21 – 23, Fisher et al. teach the polymer interlayer thicknesses range from about 0.5 mm to about 2.5 mm, more preferably about 0.76 mm to about 0.81 mm (paragraphs [0010] & [0024]).
Fisher et al. do not explicitly teach a comparison of the sound transmission loss of a three-ply glazing with the sound transmission loss of a two-ply glazing over the frequency range of 1,500 to 5,000 Hz (claim 14) or the unit weight of their glazings (claim 24).
However, Fisher teaches adjusting the thickness of the layers to achieve a desired weight (paragraphs [0051] & [0052]).  Therefore, Fisher teaches optimizing the thickness and weight values. 
With regard to claim 24, as shown in the discussion above, asymmetrical glazings taught by Fisher et al. encompasses sheets substantially identical to Applicant’s asymmetrical glazings.  Therefore, those asymmetrical glazings taught by Fisher et al. would encompass the same properties as claimed by Applicant, such as a per unit weight of 1.379 lbs/ft2.

Response to Arguments
Applicant argues, “It is well established that the Figures form a part of the specification and can support the claimed invention in satisfaction of 35 USC 112. As to 
“Claims 1 and 13 include the term ‘coincidence frequency.’ Paragraph [0062] of the original application explains the relationship between ‘coincidence dip’ and ‘coincidence frequencies’… Referring specifically to the Graphs mentioned in Paragraph [0062] and Paragraph [0037], Figures 7 and 8 show a symmetric multi-layer glazing having three transparency layers of 1.2 mm each (total of 3.6 mm). In Figures 7 and 8, the multi-layer glazing is compared to two-transparency glazings having transparencies of 2.1 mm each (total 4.2 mm). The multi-layer glazing has a lower coincidence frequency than the coincidence frequency of the two-transparency glazing even though the total thickness of transparencies of the multi-layer glazing is less than the total thickness of two-transparency glazing” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive.  As discussed in the previous office action, Applicant’s figures only support coincidence frequency data for a thickness 1.4. Applicant points to Figures 7 – 8 to support the claim limitation. However, Applicant has misinterpreted Figures 7 & 8. These figures demonstrate the three-ply glazing laminate has a lower sound transmission loss (y-axis, dependent variable) than the two-ply glazing laminate, as a function of weight savings (x-axis, independent variable). Paragraph [0064] of the specification appears to suggest the weight savings is equivalent to the coincidence frequencies. Regardless of paragraph [0064], Figures 7 – 8 compares the sound transmission loss (not a comparison of the coincidence frequencies) of 1.4 and 1.2 thickness three-ply laminates to a two-ply laminate of 2.1 thickness. Therefore, 
Additionally, Applicant’s claim 1 does not limit the thickness of the three-ply laminate or the two-ply laminates tested. In other words, Applicant’s specification does not support the claimed coincidence frequencies for such a broad range of three-ply and two-ply laminate thicknesses as claimed in claim 1. 
Applicant’s cancellation of claims 2 – 3 does not alter the rejection of claim 1. An amendment of claim 1 with the specific ply thicknesses supported by Applicant’s specification would be necessary for overcoming the rejection.

Applicant argues, “Claims 13, and 18 – 24 have been amended and Claims 14 – 17 have been cancelled to eliminate limitations directed to asymmetric glazings. Accordingly, support for Claims 13, and 18 – 24, as currently amended, is found in the same references specified above for Claims 1, and 4 – 12” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Removal of the limitations regarding asymmetry from claim 13 does not address the rejections previously made. Claim 13 is not limited to a symmetrical glazing laminate of a particular thickness, but includes all glazing laminates, which includes asymmetrical glazing laminates. As previously discussed for claim 13, Applicant’s specification does not support the claimed coincidence frequencies for all glazing laminates, whether asymmetrical or symmetrical. Therefore, the rejection is maintained.

Applicant argues, “Claims 13, and 18 – 24 are amended to include symmetric glazings. Accordingly, Claims 13, 18 – 24 are patentable over Fisher for the same reasons as Claims 1 – 12” (Remarks, Pg. 10).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s claim 13 includes asymmetric and symmetric glazings. Broadening the limitations of a claim does not overcome a prior art rejection because all the limitations of the claim are still taught by the reference. As previously discussed, Fisher teaches all the limitations of claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781